UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For The Quarterly Period Ended: March 31, 2015 o Transition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For The Transition Period From to Commission File Number:000-29621 XSUNX, INC. (Exact name of registrant as specified in its charter) Colorado 84-1384159 (State of incorporation) (I.R.S. Employer Identification No.) 65 Enterprise, Aliso Viejo, CA 92656 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (949) 330-8060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, during the preceding twelve (12) months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of common stock issued and outstanding as of May 20, 2015 was 668,245,734. Table of Contents TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Qualitative and Quantitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. Mine Safety Disclosure 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. XSUNX, INC. CONDENSED BALANCE SHEETS March 31, September 30, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Prepaid expenses Total Current Assets PROPERTY & EQUIPMENT Office & miscellaneous equipment Machinery & equipment Less accumulated depreciation ) ) Net Property & Equipment TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Deferred revenue - Derivative liability Note Payable, related party - Convertible promissory notes, net of $107,009 and $76,401 in discounts Total Current Liabilities TOTAL LIABILITIES SHAREHOLDERS' DEFICIT Preferred stock 50,000,000 shares authorized, shares issued and outstanding designated as follows: Preferred Stock Series A, $0.01 par value, 10,000 authorized 5,000 shares issued and outstanding, respectively 50 50 Common stock, no par value; 2,000,000,000 authorized common shares 668,245,734 and 591,400,069 shares issued and outstanding, respectively Additional paid in capital Paid in capital, common stock warrants Accumulated deficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 3 Table of Contents XSUNX, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For The Three Months Ended For The Six Months Ended March 31, 2015 March 31, 2014 March 31, 2015 March 31, 2014 SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Research and development - - - Depreciation and amortization expense TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS BEFOREOTHER INCOME/(EXPENSES) OTHER INCOME/(EXPENSES) Penalties ) - ) ) Loss on sale of asset - ) - ) Loan and commitment fees - - ) - Gain on forgiveness of debt - - Loss on settlement of debt ) Gain(Loss) on change in derivative liability ) ) Interest expense ) TOTAL OTHER INCOME/(EXPENSES) NET INCOME (LOSS) $ ) $ ) $ ) $ ) BASIC AND DILUTED INCOME (LOSS) PER SHARE $ ) $ ) $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASICAND DILUTED The accompanying notes are an integral part of these financial statements 4 Table of Contents XSUNX, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended March 31, 2015 March 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) Adjustment to reconcile net (loss) to net cash used in operating activities Depreciation & amortization Common stock issued for services and other expenses Convertible notes issued for prepaids - Loan and commitment fees - Loss on conversion and settlement of debt Gain on forgiveness of debt ) - Loss on sale of asset - (Gain)Loss on change in derivative liability ) Amortization of debt discount and beneficial conversion feature recorded as interest expense Change in Assets and Liabilities: (Increase) Decrease in: Accounts receivable ) ) Prepaid expenses ) ) Other assets - Increase (Decrease) in: Accounts payable ) Accrued expenses Deferred revenue ) - NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets - NET CASH PROVIDED BY INVESTING ACTIVITIES - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from note payable - Proceeds from convertible promissory notes NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ - $ Taxes paid $ - $ - SUPPLEMENTAL DISCLOSURES OF NON CASH TRANSACTIONS Fair value of Issuance of common stock upon conversion of debt $ $ The accompanying notes are an integral part of these financial statements 5 Table of Contents XSUNX, INC. NOTES TO THE CONDENSED FINANCIAL STATEMENTS – UNAUDITED MARCH 31, 2015 1. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all normal recurring adjustments considered necessary for a fair presentation have been included.Operating results for the six months ended March 31, 2015 are not necessarily indicative of the results that may be expected for the year ending September 30, 2015.For further information refer to the financial statements and footnotes thereto included in the Company's Form 10-K for the year ended September 30, 2014. Going Concern The accompanying unaudited financial statements have been prepared on a going concern basis of accounting, which contemplates continuity of operations, realization of assets and liabilities and commitments in the normal course of business.The accompanying financial statements do not reflect any adjustments that might result if the Company is unable to continue as a going concern.The Company does not generate significant revenue, and has negative cash flows from operations, which raise substantial doubt about the Company’s ability to continue as a going concern.The ability of the Company to continue as a going concern and appropriateness of using the going concern basis is dependent upon, among other things, additional cash infusions.The Company has obtained funds from its shareholders since its inception through the period ended March 31, 2015. Management believes the existing shareholders and the prospective new investors will provide the additional cash needed to meet the Company’s obligations as they become due, and will allow the development of its business. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of XsunX, Inc. is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the accompanying financial statements.Significant estimates made in preparing these financial statements include the estimate of useful lives of property and equipment, the deferred tax valuation allowance, and the fair value of stock options. Actual results could differ from those estimates. Cash and Cash Equivalents For purposes of the statements of cash flows, cash and cash equivalents include cash in banks and money markets with an original maturity of three months or less. Revenue Recognition The Company recognizes revenue from contracts under the percentage of completion method of accounting after the contract reaches 10% completion, measured by the percentage of costs incurred to date to management’s estimates of total anticipated costs for each contract. This method is used because management considers expended costs to be the best available measure of progress on these contracts. No revenue is recognized until the percentage of completion reaches 10%. Contract costs include all direct materials, subcontractor costs, direct labor and those indirect costs related to contract performance, such as indirect labor, supplies, tools and repairs. Stock-Based Compensation Share-based Payment applies to transactions in which an entity exchanges its equity instruments for goods or services and also applies to liabilities an entity may incur for goods or services that are to follow a fair value of those equity instruments. We are required to follow a fair value approach using an option-pricing model, such as the Black Scholes option valuation model, at the date of a stock option grant. The deferred compensation calculated under the fair value method would then be amortized over the respective vesting period of the stock option. This has not had a material impact on our results of operations. 6 Table of Contents XSUNX, INC. NOTES TO THE CONDENSED FINANCIAL STATEMENTS – UNAUDITED MARCH 31, 2015 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Basic and Diluted Net Income (Loss) per Share Calculations Income (Loss) per Share dictates the calculation of basic earnings per share and diluted earnings per share. Basic earnings per share are computed by dividing income available to common shareholders by the weighted-average number of common shares available. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. The shares for employee options, and convertible notes were used in the calculation of the income per share. Fair Value of Financial Instruments Fair Value of Financial Instruments, requires disclosure of the fair value information, whether or not recognized in the balance sheet, where it is practicable to estimate that value. As of March 31, 2015, the balances reported for cash, prepaid expenses, accounts payable, accrued expenses approximate the fair value because of their short maturities. We adopted ASC Topic 820 for financial instruments measured as fair value on a recurring basis. ASC Topic 820 defines fair value, established a framework for measuring fair value in accordance with accounting principles generally accepted in the United States and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC Topic 820 established a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). These tiers include: · Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets; · Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active; and · Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. We measure certain financial instruments at fair value on a recurring basis. Assets and liabilities measured at fair value on a recurring basis are as follows atMarch 31, 2015: Fair Value of Financial Instruments Total (Level 1) (Level 2) (Level 3) Assets $
